Title: From Benjamin Franklin to Richard Woodward, 10 April 1773
From: Franklin, Benjamin
To: Woodward, Richard


Reverend Sir
London, April 10. 1773
Desirous of being reviv’d in your Memory, I take this Opportunity by my good Friend Mrs. Blacker, of sending you a printed Piece, and a Manuscript, both on a Subject you and I frequently convers’d upon, with similar Sentiments, when I had the Pleasure of seeing you in Dublin. I have since had the Satisfaction to learn that a Disposition to abolish Slavery prevails in North America, that many of the Pennsylvanians have set their Slaves at liberty, [and] that even the Virginia Assembly have petitioned [the] King for Permission to make a Law for preventing the Importation of more Slaves into that Colony. This Request however, will probably not [be gr]anted, [as their former laws of that kind have always been repealed,] and as the Interest of a few Merchants here has more Weight with Government than that of Thousands at a Distance. Witness a late Fact. The Goal Distemper being frequently imported and spread in Virginia, by the Ships transporting Convicts, occasioning the Death of many honest innocent People there, a Law was made to oblige those Ships arriving with that Distemper to perform a Quarantine. But the two Merchants of London, Contractors in that Business, alledging that this might increase the Expence of their Voyages, the Law was at their Instance repealed here. With great Esteem and Respect, I have the Honour to be, Reverend Sir, Your most obedient humble Servant
B Franklin
Dean Woodward
